DETAILED ACTION

Status of Claims
•    The following is a final office action in response to the communication filed 12/10/2020.
•    Claims 1, 4, 11, and 18 have been amended.
•    Claims 1-20 are currently pending and have been examined.

Priority
The applicant’s claim for benefit of Provisional Patent Application Serial No. 62/686,294 filed 06/18/2018 has been received and acknowledged.

Response to Amendment
In light of Applicant’s amendments, filed on 12/10/2020, the 112(a) and 112(b) rejections have been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-10 are directed to a process and claims 11-20 are directed to a machine. Therefore, claims 1-20 are directed to statutory subject matter under Step 1 of the Alice/Mayo test (Step 1: YES).
The claims are then analyzed to determine if the claims are directed to a judicial exception. See MPEP 2106.04. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong 1 of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong 2 of Step 2A).  See 2019 Revised Patent Subject Matter Eligibility Guidance.  
Taking claim 1 as representative, claim 1 recites at least the following limitations that are believed to recite an abstract idea: 
identifying sales associated with a retail customer; 
classifying the sales into item level data; for each item, identifying an item category; 
for each retail customer and each item category, building a time-series model of purchases; 
determining, from the time-series model of purchases for the retail customer and item category, one or more model features; 
generating a plurality of time-series models from the one or more model features using an autoregressive integrated moving average (ARIMA), the plurality of time-series models including a date model and a rate model; 
performing a survival analysis on a per-item basis across a plurality of retail customers, individually for the retail customer, to determine a repurchase probability of an item within each item category; 
generating an ensemble model from the date model, the rate model, and the survival analysis, the ensemble model providing a time series prediction of a next retail customer purchase date and items purchased on the date of the next retail customer purchase; and 
outputting a basket prediction for each retail customer, the basket prediction including at least one item within each of a plurality of the item categories, the plurality of item categories selected from among the item categories and corresponding to highest-likelihood items purchased.


Under Prong Two of Step 2A of the Alice/Mayo test, method claim 1 does not recite any additional elements but will be analyzed as follows as if it did recite additional elements. Claims 1, 11, and 18 recite additional elements, such as a computing system, an Application Programming Interface, a retail website server, a programmable circuit, a processor, memory, and a software tool. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration.  As such, these computer-related limitations are not found to be sufficient to integrate the abstract idea into a practical application.  Although these additional computer-related elements are recited, claims 1, 11, and 16 merely invoke such additional elements as a tool to perform the abstract idea.  Implementing an abstract idea on a generic computer is not indicative of integration into a practical application.  Similar to the limitations of Alice, claims 1, 11, and 18 merely recite a commonplace business method (i.e., making a basket prediction based on purchase history) being applied on a general purpose computer.  See MPEP 2106.05(f).  Furthermore, claims 1, 11, and 18 generally link the use of the abstract idea to a particular technological environment or field of use.  The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer (see FairWarning v. Iatric Sys.).  Likewise, claims 1, 11, and 18 specifying that the abstract idea of making a basket prediction based on purchase history is executed in a computer environment with respect to a website server merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer.  As such, under Alice/Mayo test, when considered both individually and as a whole, the limitations of claims 1, 11, and 18 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).
                Since claims 1, 11, and 18 recite an abstract idea and fail to integrate the abstract idea into a practical application, claims 1, 11, and 18 are “directed to” an abstract idea (Step 2A: YES).

Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea. See MPEP 2106.05. The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for at least the following reasons.
Returning to independent claims 1, 11, and 18, these claims recite additional elements, such as a computing system, an Application Programming Interface, a retail website server, a programmable circuit, a processor, memory, and a software tool. As discussed above with respect to Prong Two of Step 2A, although additional computer-related elements are recited, the claims merely invoke such additional elements as a tool to perform the abstract idea.  See MPEP 2106.05(f).  Moreover, the limitations of claim 1, 11, and 18 are manual processes, e.g., receiving information, analyzing information, sending information, etc.  The courts have indicated that mere automation of manual processes is not sufficient to show an improvement in computer-functionality (see MPEP 2106.05(a)(I)).  Furthermore, as discussed above with respect to Prong Two of Step 2A, claims 1, 11, and 18 merely recite the additional elements in order to further define the field of use of the abstract idea, therein attempting to generally link the use of the abstract idea to a particular technological environment, such as the Internet or computing networks (see Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014); Bilski v. Kappos (2010); MPEP 2106.05(h)).  Similar to FairWarning v. Iatric Sys., claims 1, 11, and 18 specifying that the abstract idea of making a basket prediction based on purchase history is executed in a computer environment with respect to a website server merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. 
Even when considered as an ordered combination, the additional elements do not add anything that is not already present when they are considered individually.  In Alice Corp., the Court considered the additional elements “as an ordered combination,” and determined that “the computer components…‘[a]dd nothing…that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, claims 1, 11, and 18 simply convey the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in claims 1, 11, and 18 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself (Step 2B: NO).

Dependent claims 2-10, 12-17, and 19-20, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because they do not add “significantly more” to the abstract idea. More specifically, dependent claims 2-10, 12-17, and 19-20 further fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they further recite commercial or legal interactions such as advertising, marketing, or sales activities or behaviors. Dependent claims 2-5, 7-10, 12-13, 15-17, and 20 fail to identify additional elements and as such, are not indicative of integration into a practical application. Dependent claims 6, 14, and 19 further identify additional elements, such as a retail website. Similar to discussion above the with respect to Prong Two of Step 2A, although additional computer-related elements are recited, the claims merely invoke such additional elements as a tool to perform the abstract idea. See MPEP 2106.05(f). As such, under Step 2A, dependent claims 2-10, 12-17, and 19-20 are “directed to” an abstract idea. Similar to the discussion above with respect to claims 1, 11, and 16, dependent claims 2-10, 12-17, and 19-20 analyzed individually and as an ordered combination, invoke such additional elements as a tool to perform the abstract idea and merely indicate a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer, and therefore, do not amount to significantly more than the abstract idea itself.  See MPEP 2106.05(f)(2). Accordingly, under the Alice/Mayo test, claims 1-20 are ineligible.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 6-9, 11, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Andriyanenko et al. (US 20140310078 A1), hereinafter Andriyanenko, in view of previously cited Deshpande et al. (US 20150134413 A1), hereinafter Deshpande, in view of newly cited Walker et al. (US 20020161670 A1), hereinafter Walker.

In regards to claim 1, Andriyanenko teaches a method of generating an item recommendation to a retail customer (Andriyanenko: [0067]), the method comprising: 

classifying the sales into item level data (Andriyanenko, see at least [0039-0040], teaches “image processing system 107 may perform optical character recognition (OCR) on the captured image…to extract certain information. The certain information may include product codes for the purchases recorded on the receipt, names of the products purchased, location information, provider/retailer information, and temporal information (date/time of purchase)”);
for each item, identifying an item category (Andriyanenko, see at least [0066], [0093-0095], teaches “Using the customer-provided purchase data points the server 101 creates a consumption prediction algorithm for the `Milk` category… the Shopitize System creates the following, tailored to individual users: a. Reports: i. Financial spending historical summary (by category, by retailer, by time frame, by location, etc.)”);
for each retail customer and each item category, building a time-series model of purchases (Andriyanenko, see at least [0053], [0093-0095], teaches “server 101 may calculate current product ownership in accordance with one or more of the following factors: …multiple purchases of the same product over a timescale…the Shopitize System creates the following, tailored to individual users: a. Reports: i. Financial spending historical summary (by category, by retailer, by time frame, by location, etc.)”);
determining, from the time-series model of purchases for the retail customer and item category, one or more model features (Andriyanenko, see at least [0053-0066], teaches “server 101 may calculate current product ownership in accordance with one or more of the following factors: product shelf-life, multiple purchases of the same product over a timescale, household size of the user, unit size of the product, and product substitution. For example, customer `A` buys one two litre container of Happy Cow Organic 2% fresh milk. `A` also buys a six pack of one litre 2% long-life milk. `A`s purchases over a five week period are as follows: Week one: 1 one litre container of Happy Cow Organic 2% fresh milk; 1 six pack of Moo 1 litre 2% long-life milk. Week two: 1 one litre container of Happy Cow Organic 2% fresh milk; Week three: 1 one litre container of ACME Supermarket brand 2% fresh milk Week four: 1 one litre container of Happy Cow Organic 2% fresh milk; Week five: 1 one litre container of ACME Supermarket brand 2% fresh milk 1 six pack of Moo one litre 2% long-life milk. `A` has indicated that 
generating a plurality of time-series models from the one or more model features, the plurality of time-series models including a date model and a rate model (Andriyanenko, see at least [0053-0066], teaches “server 101 may calculate current product ownership in accordance with one or more of the following factors: product shelf-life, multiple purchases of the same product over a timescale, household size of the user, unit size of the product, and product substitution. For example, customer `A` buys one two litre container of Happy Cow Organic 2% fresh milk. `A` also buys a six pack of one litre 2% long-life milk. `A`s purchases over a five week period are as follows: Week one: 1 one litre container of Happy Cow Organic 2% fresh milk; 1 six pack of Moo 1 litre 2% long-life milk. Week two: 1 one litre container of Happy Cow Organic 2% fresh milk; Week three: 1 one litre container of ACME Supermarket brand 2% fresh milk Week four: 1 one litre container of Happy Cow Organic 2% fresh milk; Week five: 1 one litre container of ACME Supermarket brand 2% fresh milk 1 six pack of Moo one litre 2% long-life milk. `A` has indicated that there are three people in his household. Using the customer-provided purchase data points the server 101 creates a consumption prediction algorithm for the `Milk` category as these products are considered to be substitutes. The consumption prediction algorithm is evaluated together with expected shelf-life of each product to estimate potential spoilage. This yields the probability whether `A` needs to repurchase milk in week six and in what quantities” – the date model is the weekly log of purchases and the rate model is the multiple purchases of the same product over a timescale);
performing a survival analysis to determine a repurchase probability of an item within each item category (Andriyanenko, see at least [0053-0066], teaches “server 101 may calculate current product ownership in accordance with one or more of the following factors: product shelf-life, multiple purchases of the same product over a timescale, household size of the user, unit size of the product, and product substitution. For example, customer `A` buys one two litre container of Happy Cow Organic 2% fresh milk. `A` also buys a six pack of one litre 2% long-life milk. `A`s purchases over a five week period are as follows: Week one: 1 one litre container of Happy Cow Organic 2% fresh milk; 1 six pack of Moo 1 litre 2% long-life milk. Week two: 1 one litre container of Happy Cow Organic 2% fresh milk; Week three: 1 one litre container of ACME Supermarket brand 2% fresh milk Week four: 1 one litre container of Happy Cow Organic 2% fresh milk; Week five: 1 one litre container of ACME Supermarket brand 2% fresh milk 1 six pack of Moo one litre 2% long-life milk. `A` has indicated that there are 
generating an ensemble model from the date model, the rate model, and the survival analysis, the ensemble model providing a time series prediction of a next retail customer purchase date and items purchased on the date of the next retail customer purchase (Andriyanenko, see at least [0066], [0139-0161], [0190-0195] and Fig. 5, teaches “Using the customer-provided purchase data points the server 101 creates a consumption prediction algorithm for the `Milk` category as these products are considered to be substitutes. The consumption prediction algorithm is evaluated together with expected shelf-life of each product to estimate potential spoilage. This yields the probability whether `A` needs to repurchase milk in week six and in what quantities…The consumption prediction algorithm will be referred as Shopitize Consumption Prediction Algorithm (SCPA). The SCPA includes step 501 of applying an ensemble cluster process on user consumption data. The ensemble cluster process used in step 501 may include the following factors: Consideration of all parameters that may be included on a receipt, including, but not limited to: …Individual products…Quantities associated with such products … Time of transaction…Historical weighting of consumer purchase history (vote, representing the performance evaluation of the previous predictive algorithm output)… probabilistic predictive purchase behaviour is generated for specific products. These generated behaviours indicate the likelihood of an individual to buy: A specific quantity Of a specific product In a specific context, including, but not limited to: …Time period”);
outputting a basket prediction for each retail customer, the basket prediction including at least one item within an item category, the item category selected from among item categories and corresponding to a high likelihood item purchased (Andriyanenko, see at least [0066], [0139-0161], [0190-0195] and Fig. 5, teaches “server 101 may calculate current product ownership in accordance with one or more of the following factors: product shelf-life, multiple purchases of the same product over a timescale, household size of the user, unit size of the product, and product substitution. For example, customer `A` buys one two litre container of Happy Cow Organic 2% fresh milk. `A` also buys a six pack of one litre 2% long-life milk. `A`s purchases over a five week period are as follows: Week one: 1 one litre container of Happy Cow Organic 2% fresh milk; 1 six pack of Moo 1 litre 2% long-life milk. 
yet Andriyanenko does not explicitly teach models using an autoregressive integrated moving average (ARIMA); that the survival analysis is on a per-item basis across a plurality of retail customers, individually for the retail customer; and that the basket prediction contains items in each of a plurality of item categories, the plurality of item categories corresponding to highest-likelihood items purchased. However, Deshpande teaches product forecasting for a customer (Deshpande: [abstract]), including 
generating models using an autoregressive integrated moving average (ARIMA) (Deshpande, see at least [0047], teaches “a number of standard time series and machine learning techniques can be applied to build a forecasting model. Examples include…autoregressive integrated moving average (ARIMA) model”); and
that the basket prediction contains items in each of a plurality of item categories, the plurality of item categories corresponding to highest-likelihood items purchased (Deshpande, see at least [0095], [0101], teaches “example of the use of an exemplary forecasting system 200, assume that customer X shops at the store A nearly every day. The profile for customer X suggests that she is a foodie, meaning that her profile indicates that her purchases tend to distort to fresh items, international foods, and wine…the system 200 may note purchases of the pharmaceutical products in the grocery purchases and may thereby infer that a child in the household is sick and may realize that there may be a gap between the expected and actual value in certain product areas. The system 200 can adjust forecast in other product areas and recommend appropriate marketing action in new relevant product categories based, for example, on the specific pharmaceutical products that had been purchased”).
It would have been obvious to one of ordinary skill in the art to include in basket prediction method, as taught by Andriyanenko, the ability for models using an autoregressive integrated moving average (ARIMA), and that the basket prediction contains items in each of a plurality of the item categories, the plurality of item categories 
However, Walker teaches a similar item recommendation (Walker: [0126]), including a survival analysis on a per-item basis across a plurality of retail customers, individually for the retail customer (Walker: [0126] – “a product that is determined to be a likely purchase of that customer. The agreement offer may in this case be based on an anticipated frequency with which the customer is likely to purchase the product. For example, the anticipated frequency may be determined by determining the average frequency with which other customers purchase diapers…anticipated frequency for a particular customer may also be determined based on a historical frequency of purchases of a product by another…group of customers”).
It would have been obvious to one of ordinary skill in the art to include in basket prediction method, as taught by Andriyanenko, the ability for a survival analysis on a per-item basis across a plurality of retail customers, individually for the retail customer, as taught by Walker, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Andriyanenko, to include the teachings of Walker, in order to recommend an item based on anticipated frequency of purchase (Walker: [0126]).

In regards to claim 3, Andriyanenko/Deshpande/Walker teaches the method of claim 1, and further teaches that the ensemble model comprises at least one of a random forest model or a gradient-boosted trees model (Andriyanenko, see at least [0128-0130], teaches “The ensemble cluster process is not limited to the techniques described above, and may also include…Decision trees, Random Forest to match product categories”).

In regards to claim 4, Andriyanenko/Deshpande/Walker teaches the method of claim 1, and further teaches that the survival analysis applies a survival function based on likelihood of repurchase of an item within the item category for each of the plurality of retail customers (Andriyanenko, see at least [0053-0066], [0093-0098], teaches “server 101 may calculate current product ownership in accordance with one or more of the following factors: product shelf-life, multiple purchases of the same product over a timescale, household size of the user, unit size of the product, and product substitution. For example, customer `A` buys one two litre container of Happy Cow Organic 2% fresh milk. `A` also buys a six pack of one litre 2% long-life milk. `A`s purchases over a five week period are as follows: Week one: 1 one litre container of Happy Cow Organic 2% fresh milk; 1 six pack of Moo 1 litre 2% long-life milk. Week two: 1 one litre container of Happy Cow Organic 2% fresh milk; Week three: 1 one litre container of ACME Supermarket brand 2% fresh milk Week four: 1 one litre container of Happy Cow Organic 2% fresh milk; Week five: 1 one litre container of ACME Supermarket brand 2% fresh milk 1 six pack of Moo one litre 2% long-life milk. `A` has indicated that there are three people in his household. Using the customer-provided purchase data points the server 101 creates a consumption prediction algorithm for the `Milk` category as these products are considered to be substitutes. The consumption prediction algorithm is evaluated together with expected shelf-life of each product to estimate potential spoilage. This yields the probability whether `A` needs to repurchase milk in week six and in what quantities…the Shopitize System creates the following, tailored to individual users: a. Reports: i. Financial spending historical summary (by category, by retailer, by time frame, by location, etc.) ii. Estimated spend over a given time frame; b. Reminders: i. Automated Grocery list: Tells the users what products they bought last and when they need to replenish their stocks”).

In regards to claim 6, Andriyanenko/Deshpande/Walker teaches the method of claim 1, and further teaches that outputting the basket prediction comprises providing the basket prediction to a retail website, and wherein the method further comprises generating a user interface for display to the retail customer including one or more items selected from the basket prediction (Deshpande, see at least [0037], [0069], [0125], teaches “mobile apps that permit the individual to interact with the retail entity…marketing engine may recommend an action that includes an incentive or a reward, which can be sent by a third party or the retailer, depending on what party is conducting the data analysis and tracking. Examples of incentives might include discount coupons or vouchers to be applied towards the products or product categories for which the gap between the expected and actual value is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Deshpande with Andriyanenko for the reasons identified above with respect to claim 1.

In regards to claim 7, Andriyanenko/Deshpande/Walker teaches the method of claim 1, and further teaches obtaining sales information associated with the retail customer based on an identifier associated with the retail customer, the identifier linking the retail customer to item purchases based on matching of payment information to the retail customer and to the item purchases (Deshpande, see at least [0035], [0038], [0052-0053], teaches “approach the incoming contextual data is appropriately associated with one or more individuals as part of their profile in their respective contextual information files; in the other approach the incoming contextual data will be associated with a listing of appropriate specific individuals, and the individual's contextual profile will be constructed or augmented by collecting all contextual data items associated with that individual's identification… Association between incoming data and specific individuals can be direct, by reason that the incoming data has a specific individual's name or other identification… Retailer data might include, for example, past purchase records of each individual customer…Additional retailer data might include such additional data as pharmacy information for each customer, if the retail entity provides pharmacy services. Such pharmacy information could be stored in a file under the customer's identification, and this customer file might include additional retail data for this customer, such as loyalty card data for that customer, shopper check-in events, shopper e-commerce engagement events and browser history for that customer”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Deshpande with Andriyanenko for the reasons identified above with respect to claim 1.

In regards to claim 8, Andriyanenko/Deshpande/Walker teaches the method of claim 1, and further teaches obtaining promotion information associated with at least one item, and wherein the basket prediction includes one or more items associated with a promotion (Deshpande, see at least [0092], teaches “The system 200 then notices that in a recent month, customer X has not purchased his regular party stuff at store A in the last two 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Deshpande with Andriyanenko for the reasons identified above with respect to claim 1.

In regards to claim 9, Andriyanenko/Deshpande/Walker teaches the method of claim 1, and further teaches that the basket prediction includes one or more items identified to be frequently purchased in combination with items previously purchased by the retail customer (Deshpande, see at least [0095-0096], teaches “customer X shops at the store A nearly every day. The profile for customer X suggests that she is a foodie, meaning that her profile indicates that her purchases tend to distort to fresh items, international foods, and wine. She purchases little else from store A. That is, she has purchased no paper products, no prepared foods, little deli or dairy, just one cup of coffee at Starbucks in the past year, and zero gasoline. Clearly, from her spending profile, a competitor is getting a large portion of her potential store A spending. Store A's goal may be to engage more effectively with customer X to protect the current business with her and to increase her average basket size (amount spent in a trip) via relevant and timely marketing campaigns, if a profile can be generated that would reflect her expected expenditure trends”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Deshpande with Andriyanenko for the reasons identified above with respect to claim 1.

In regards to claim 11, claim 11 is directed to a system. Claim 11 recites limitations that are substantially parallel in nature to those addressed above for claim 1 which is directed towards a method. The method of Andriyanenko/Deshpande/Walker teaches the limitations of claim 1 as noted above. Andriyanenko/Deshpande/Walker further teaches a recommendation modeling computing system hosting a recommendation Application Programming Interface (API) exposed to a retail website server, the recommendation API configured to receive information identifying a retail customer and output a basket prediction for that retail customer; a recommendation modeling engine executing on the recommendation modeling computing system, the recommendation modeling engine configured to, when executed by a programmable circuit of the recommendation modeling computing system, perform (Andriyanenko: [0017], [0028-0029], [0101). Claim 11 is therefore rejected for the reasons set forth above in claim 1 and in this paragraph.

In regards to claims 14-17, all the limitations in system claims 14-17 are closely parallel to the limitations of method claims 6-9 analyzed above and rejected on the same bases.  

In regards to claim 18, claim 18 is directed to a system. Claim 18 recites limitations that are substantially parallel in nature to those addressed above for claim 1 which is directed towards a method. The method of Andriyanenko/Deshpande/Walker teaches the limitations of claim 1 as noted above. Andriyanenko/Deshpande/Walker further teaches a retail web server configured for providing a retail item recommendation, a system comprising: a computing system comprising at least one processor communicatively connected to a memory, the memory storing computer-executable instructions comprising a software tool (Andriyanenko: [0017], [0028-0029], [0101). Claim 18 is therefore rejected for the reasons set forth above in claim 1 and in this paragraph.

In regards to claim 19, all the limitations in system claim 19 are closely parallel to the limitations of method claim 6 analyzed above and rejected on the same bases.  

In regards to claim 20, Andriyanenko/Deshpande/Walker teaches the method of claim 19, and further teaches obtaining sales information associated with the retail customer based on an identifier associated with the retail customer, the identifier linking the retail customer to item purchases based on matching of payment information to the retail customer and to the item purchases (Deshpande, see at least [0035], [0038], [0052-0053], teaches “approach the incoming contextual data is appropriately associated with one or more individuals as part of their profile in their respective contextual information files; in the other approach the incoming contextual data will be associated with a listing of appropriate specific individuals, and the individual's contextual profile will be constructed or augmented by collecting all contextual data items associated with that individual's identification… Association between incoming data and specific individuals can be direct, by reason that the incoming data has a specific individual's name or other identification… Retailer data might include, for example, past purchase records of each individual customer…Additional retailer data might include such additional data as pharmacy information for each customer, if the retail entity provides pharmacy services. Such pharmacy information could be stored in a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Deshpande with Andriyanenko for the reasons identified above with respect to claim 18.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Andriyanenko, in view of Deshpande, in view of Walker, in further view of previously cited Miranda et al. (US 20170323022 A1), hereinafter Miranda.

In regards to claim 2, Andriyanenko/Deshpande/Walker teaches the method of claim 1, yet does not explicitly teach that the basket prediction comprises a two-dimensional array of items, wherein a first dimension of the array comprises a ranked order listing of items likely to be purchased within a particular item category and a second dimension of the array comprises a ranked order listing of the item categories. Miranda, teaches a method of shopping (Miranda: [0050]), including that the basket prediction comprises a two-dimensional array of items, wherein a first dimension of the array comprises a ranked order listing of items likely to be purchased within a particular item category and a second dimension of the array comprises a ranked order listing of the item categories (Miranda, see at least [0059-0060], [0072-0073], and Fig. 8, teaches “the ranking engine 220 orders item categories against other item categories based on their respective category transition scores. At operation 608, the display engine 225 alters the presentation of the display based on the ranking of the categories. In an example embodiment, the display engine 225 may order an entire item category to be displayed before another item category. For example, for the query "Nike," the item category "men's running shoes" may be displayed higher in the search results than the category for "women's watches" based on the ranking of the categories. At operation 610, the display engine 225 transmits the altered display over the network 110 to the client device 108 for display on the user interface by the application 104…according to some example embodiments, the items are ranked (e.g., operations 510 and 512 in FIG. 5) in each category, then the categories are ranked against each other (e.g., operations 604 and 606 in FIG. 6). Then, after the categories are ranked, and the items within each categories are ranked, a display is generated displaying the ranked categories, each of which comprises a plurality of ranked items”). 


In regards to claim 12, all the limitations in system claim 12 are closely parallel to the limitations of method claim 2 analyzed above and rejected on the same bases.  

Claim 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Andriyanenko, in view of Deshpande, in view of Walker, in further view of previously cited Wheatley et al. (US 20170156540 A1), hereinafter Wheatley.

In regards to claim 5, Andriyanenko/Deshpande/Walker teaches the method of claim 1, and further teaches that the survival analysis for a particular item is performed based on a plurality of features a number of trips made by the retail customer since last purchase of the particular item, a number of days since the retail customer has purchased the particular item, and a number of times the particular item has been purchased by the retail customer within a predetermined time period (Andriyanenko, see at least [0053-0066], teaches “server 101 may calculate current product ownership in accordance with one or more of the following factors: product shelf-life, multiple purchases of the same product over a timescale, household size of the user, unit size of the product, and product substitution. For example, customer `A` buys one two litre container of Happy Cow Organic 2% fresh milk. `A` also buys a six pack of one litre 2% long-life milk. `A`s purchases over a five week period are as follows: Week one: 1 one litre container of Happy Cow Organic 2% fresh milk; 1 six pack of Moo 1 litre 2% long-life milk. Week two: 1 one litre container of Happy Cow Organic 2% fresh milk; Week three: 1 one litre container of ACME Supermarket 
yet does not explicitly teach features including a daily survival rate for the particular item, and a weekly survival rate for the particular item. However Wheatley teaches an ecommerce method of ordering replacement items (Wheatley: [0066]), including features including a daily survival rate for the particular item, and a weekly survival rate for the particular item (Wheatley, see at least [0286], [0288], teaches “data about a user's consumable liquid consumption and/or a user's additive consumption may be communicated…to an eCommerce system… Data about the consumable liquid including, but not limited to the level of consumable in the container at any time, the level prior to and after each dispensing event, the amount consumed on an hourly, daily or other time period, variation in consumption rate over a time period and the like”).
It would have been obvious to one of ordinary skill in the art to include in the basket prediction method, as taught by Andriyanenko/Deshpande/Walker, the ability that features including a daily survival rate for the particular item, and a weekly survival rate for the particular item, as taught by Wheatley, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Andriyanenko/Deshpande/Walker, to include the teachings of Wheatley, in order to incentivize the discovery, purchase, and and/or consumption of items (Wheatley: [0030]).

In regards to claim 13, all the limitations in system claim 13 are closely parallel to the limitations of method claim 5 analyzed above and rejected on the same bases.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Andriyanenko, in view of Deshpande, in view of Walker, in further view of previously cited Keller et al. (US 20100076811 A1), hereinafter Keller.

In regards to claim 10, Andriyanenko/Deshpande/Walker teaches the method of claim 1, and further teaches obtaining feedback from a retail customer (Andriyanenko, see ta least [0133], teaches “user's feedback can be incorporated into the clustering algorithms”),
yet does not explicitly teach that feedback is to remove an item category from further basket prediction. Keller teaches a method of targeted advertising (Keller: [0078]), including that feedback is to remove an item category from further basket prediction (Keller, see at least [0075], teaches “A user may remove one, multiple, or all of the product categories from the list box 825 of the product categories from the list box 825 by selecting the product categories and selecting a "Remove selected" button 830.”). 
It would have been obvious to one of ordinary skill in the art to include in the basket prediction method, as taught by Andriyanenko/Deshpande/Walker, the ability that feedback is to remove an item category from further basket prediction, as taught by Keller, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Andriyanenko/Deshpande/Walker, to include the teachings of Keller, in order to target advertisements (Keller: [0078]).


Response to Arguments
Applicant’s arguments, filed 12/10/2020, have been fully considered.

35 U.S.C. § 101
 The October 2019 Update to Subject Matter Eligibility provided guidance on how to evaluate whether claims recite an improvement in the functioning of a computer or an improvement to other technology or technical field. For example, the October 2019 Update states “the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.” The guidance states that “[t]he specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art,” and that, “conversely, if the specification explicitly sets forth an improvement but in a conclusory manner…the examiner should not determine the claim improves technology.” That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. Looking to the specification is a standard that the courts have employed when analyzing claims as it relates to improvements in technology. For example, in Enfish, the specification provided teaching that the claimed invention achieves benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements. Enfish LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016). Additionally, in Core Wireless the specification noted deficiencies in prior art interfaces relating to efficient functioning of the computer. Core Wireless Licensing v. LG Elecs. Inc., 880 F.3d 1356 (Fed Cir. 2018). With respect to McRO, the claimed improvement, as confirmed by the originally filed specification, was “…allowing computers to produce ‘accurate and realistic lip synchronization and facial expressions in animated characters…’” and it was “…the incorporation of the claimed rules, not the use of the computer, that “improved [the] existing technological process” by allowing the automation of further tasks”. McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299, (Fed. Cir. 2016).
In this case, Applicant’s specification provides no explanation of an improvement to the functioning of a computer or other technology. Rather, the claims focus “on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool.” Id citing Enfish at 1327, 1336. This is reflected in paragraphs [0022-0023] of Applicant’s specification, which describe Applicant’s claimed invention as addressing problems of accurate capture of information and accurate recommendations and problems related to communicating a smaller set of 
With respect to Applicant’s argument that looking to behavior across a plurality of users provides a technical advantage and improvement over past solutions, the examiner disagrees. While the Examiner agrees that the specification addresses shortcomings in the field of product recommendations, the discussions present in the specification do not go as far as to address shortcomings in a technical field. Rather, the specification focuses on problems related to the business aspects of providing relevant basket predictions rather than problems related to the technical field. For example, the problems of accurate capture of information and accurate recommendations (as seen in paragraph [0022] of the specification), are problems related to sales activities pertaining to a retail establishment but not problems related to the technology surrounding ecommerce. Additionally, problems related to communicating a smaller set of desirable items (as seen in paragraphs [0023]) to free a user from distraction are problems that also related to the sales activities of a retail establishment rather than problems related to technology. The specification makes no mention of a technological improvement relating to data sparsity. Applicant’s specification is silent regarding any improvement to technology and fails to distinguish its computing system, Application Programming Interface, retail website server, programmable circuit, processor, memory, and software tool from those of generic computing components.  Accordingly, there is no evidence, short of attorney argument, that the claimed additional elements are anything other than conventional.  For these reasons, the claimed limitations fail to recite improvements to the functioning of a computer, or to any other technology or technical field. 
With respect to Applicant’s argument that “per Thales Visionix, Inc. v. United States, 850 F.3d 1343, claims reciting elements that reduce or eliminate complications inherent in previous solutions can be interpreted as reciting a technological solution to a technological problem,” the examiner notes that the claims at issue in Thales are dissimilar to the present invention, and the present invention fails to provide a technological solution to a technological problem. The claims at issue in Thales recited a technological improvement because the invention used inertia sensors in a non-conventional manner to reduce errors in measuring the relative position and orientation of a moving object on a moving reference frame. Thales Visionix, Inc. v. United States, 850 F.3d 1343. By contrast, the present invention provides no solution to any utilization of inertial sensors, let alone to a technical problem at all. As discussed above, the claims merely recite solutions to the abstract idea of providing relevant recommendations. Thales is inapposite.
With respect to Applicant’s argument that the claims provide specific limitations that illustrate a particular way for obtaining a results, the examiner disagrees. In the instant invention, the claims are focused on a combination of abstract idea processes regarding providing a basket prediction for a customer. The improvements the claims purport to make are improvements to the problems of accurate capture of information and accurate recommendations (as seen in paragraph [0022] of the specification), and problems related to communicating a smaller set of desirable items (as seen in paragraphs [0023]). These are abstract ideas because they relate to providing basket predictions to a user for the purpose of a user purchase (Spec: [0003], [0005]). While additional elements such as a computing system, an Application Programming Interface, a retail website server, a programmable circuit, a processor, memory, and a software tool are included within the claims, they are claimed in a generic manner and merely perform generic functions. Accordingly, the specificity of the limitations regarding a solution are with respect to the abstract idea of providing a basket prediction, and not to any particular asserted inventive technology for performing the function of the abstract idea. Accordingly, the claimed limitations are not integrated into a practical application.
 


35 U.S.C. § 103
Applicant’s arguments regarding the prior art rejections (Remarks pages 15-16) have been considered but are moot because they do not apply to all of the references being used in the current rejection.

Applicant argues that the combination of Andriyanenko and Deshpande fails to disclose or suggest that the survival analysis is “on a per-item basis across a plurality of retail customers, individually for the retail customer,” as recited in claim 1 (Remarks pages 15-16). The examiner agrees, however the arguments are moot because the amendments have necessitated a new grounds of rejection and a new reference has been cited. 

Applicant argues Independent claims 11 and 18 are patentable over the prior art for the same reasons as claim 1 (Remarks page 16). The examiner disagrees. The 103 rejection of independent claims 11 and 18 is maintained for the same reasons as claim 1, as discussed above in this section, as well as for the reasons outlined in the 103 rejection above.

Applicant argues claims 2-10, 12-17, and 19-20 are allowable for at least the same reasons as those discussed with respect to claims 1, 11, and 18 (Remarks pages 15-16). The examiner disagrees. The 103 rejection is maintained for the reasons detailed above in the 103 rejection, as well as in the response to the remarks paragraphs above. Accordingly, the 103 rejections of claims 2-10, 12-17, and 19-20 are maintained.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA MAE MITROS whose telephone number is (571)272-3969.  The examiner can normally be reached on Monday-Friday from 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 5712726764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALLISON G WOOD/Primary Examiner, Art Unit 3625